                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     SPACE DATA CORPORATION,                           Case No. 16-cv-03260-BLF
                                   8                    Plaintiff,                         ORDER REGARDING JUDGMENT OF
                                   9             v.                                        NON-INFRINGEMENT
                                  10     ALPHABET INC., et al.,
                                  11                    Defendants.

                                  12          On May 9, 2019, this Court granted in part and denied in part Defendants Alphabet Inc.,
Northern District of California
 United States District Court




                                  13   Google LLC, and Loon LLC’s (collectively, “Google”) motion for summary judgment. ECF 524.
                                  14   The Order granted Google’s motion for summary judgment of non-infringement of U.S. Patent
                                  15   No. 9,678,193. See Id. at 8–12, 21. On September 10, 2019, the parties filed a Stipulation and
                                  16   [Proposed] Order RE Dismissal, voluntarily dismissing all of Space Data Corporation’s (“Space
                                  17   data”) claims with prejudice except “for Space Data’s claim for infringement of U.S. Patent No.
                                  18   9,678,193 (“the ’193 patent”), as to which claim Space Data reserves its right to appeal.” ECF
                                  19   655. The stipulation also dismissed all of Google’s counterclaims without prejudice. Id. The
                                  20   Court approved the parties’ stipulation regarding dismissal. ECF 656. The Court notes that if the
                                  21   parties intend judgment to issue as to Space Data’s claim for infringement of the ’193 patent, for
                                  22   which the Court granted summary judgment of non-infringement (ECF 524), the parties must
                                  23   prepare and submit a proposed judgment.
                                  24          IT IS SO ORDERED.
                                  25

                                  26   Dated: September 10, 2019
                                  27                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  28                                                   United States District Judge
